Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species
A (Figure 1-2, 7)
B (Figure 3)
C (Figure 4)
D (Figure 5 -6)
E (Figure 9), 
F (Figure 10),
G (Figure 11), 
H (Figure 12), 
I (Figure 13), 
J (Figure 14), 
K (Figure 15),
L (Figure 16), 
M (Figure 17), 
N (Figure 18), 
O (Figure 19), 
 P (Figure 20), 
Q (Figure 21), 
R (Figure 22), 

T (figure 24), 
U (Figure 25), 
V (Figure 26), 
W (Figure 27-28), 
X (Figure 29), 
Y (Figure 30), 
Z (Figure 31), 
A1 (Figure 32), 
B1 (Figure 33), 
C1 (Figure 34A-B), 
D1 (Figure 35), 
E1 (Figure 36), 
F1 (Figure 37-38C), 
G1 (Figure 39), 
H1 (Figure 40), 
I1 (Figure 41), 
J1 (Figure 42), 
K1 (Figure 43), 
L1 (Figure 44), 
M1 (Figure 45A-45B), 
N1 (Figure 45C-45E), 
O1 (Figure 46), 

Q1 (Figure 47B), 
R1 (Figure 47C), 
Optional subspecies, upon election of any of the devices above a further optional election follows: 
Figures 48a-48D,
Figures 49A-49B, 
 Figures 50A-50B,
Figures 51A-51B,
Figures 52A-52B,
Figure 53,
Figures 54A-54B,
Figures 54C-54D,  
Figure 55, and
A pontic (not shown).

The species are independent or distinct because all species encompass a different structure and attaching means, including others that are not encompassed within each embodiment. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims generic.

The different species A through R1, either connect to the tooth, tray, etc. or contain a different component that is attached to the teeth in order to move teeth to the desired location. Although the general concept of attachment to the teeth is throughout, the different means depicted create many different species. The species contain different connections, means for movement, and structures. The subspecies, however, encompasses groups a through j as each grouping allows for a different attachment mean to the tooth for corrective dentistry, including but not limited to, brackets, trays, pontics, and removeable crowns.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772